J-S82012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ANTHONY S. RODRIGUEZ                   :
                                        :
                   Appellant            :   No. 3912 EDA 2017

              Appeal from the PCRA Order October 24, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0014667-2013


BEFORE:   LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                    FILED FEBRUARY 01, 2019

     Anthony S. Rodriguez appeals pro se from the order, entered in the

Court of Common Pleas of Philadelphia County, dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541–

9546. Upon careful review, we affirm.

     The PCRA court summarized the facts of Rodriguez’s case as follows:

     In the early morning hours on November 2, 2013, there was a
     report of a shooting at 6234 Bustleton Avenue at the Bamboo
     Club. The complainant and [Rodriguez] (who arrived at the scene
     with co-defendant Edwin Acosta) exchanged words. [Rodriguez]
     and Mr. Acosta then retrieved a firearm [from] a white Camry and
     re[-]approached the complainant and a group outside the club.
     As words were exchanged, [Rodriguez] fired at the complainant,
     hitting him in the leg. The complainant fell and attempted to get
     up and get into a car driven by an unidentified female.
     [Rodriguez] went back to the Camry and while the female was
     driving away with the complainant in the backseat, [Rodriguez]
     fired at the car[,] striking the complainant in the back. The
     complainant was taken to Einstein Hospital where he was treated
     for two gunshot wounds. Meanwhile, officers who were in the area

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82012-18


       and heard the gunshots arrived at the location. Two officers
       observed the white Camry drive away and followed the vehicle.
       During their pursuit, the officers saw the passenger side window
       go down and a gun was tossed from the car. They continued their
       pursuit but lost the vehicle. The officers went back and recovered
       the gun which was later determined to be operable with two (2)
       spent shell casings within the revolver. Further investigation led
       police to Mr. Acosta and the Camry as well as the female that was
       outside the bar. The investigation continued and [Rodriguez] was
       identified as the second shooter.

Pa.R.A.P. 1925(a) Opinion, 7/31/18, at 1–2 n.1.

       On March 2, 2015, after reaching a fully negotiated plea agreement,1

Rodriguez pleaded guilty to attempted murder, criminal conspiracy, and

related firearms charges. Pursuant to the agreement, the court sentenced

Rodriguez to twelve-and-one-half to thirty years’ imprisonment for attempted

murder, as well as concurrent sentences of ten to twenty years’ imprisonment

for criminal conspiracy, three-and-one-half to seven years’ imprisonment for

carrying a firearm without a license, and two-and-one-half to five years’

imprisonment for carrying firearms on public streets in Philadelphia.

       Before accepting Rodriguez’s plea, the court, through the use of a

Spanish-language interpreter, confirmed Rodriguez’s awareness of the

charges to which he was pleading guilty, his understanding of the maximum

sentences associated with those charges, and the voluntary nature of his


____________________________________________


1By entering a negotiated guilty plea, Rodriguez waived his right to “challenge
on direct appeal all non-jurisdictional defects except the legality of the
sentence and the validity of the plea.” Commonwealth v. Lincoln, 72 A.3d
606, at 609 (Pa. Super. 2013).


                                           -2-
J-S82012-18


participation in the plea bargaining process.         The court, satisfied that

Rodriguez was informed of his rights and was pleading guilty of his own

volition, accepted his plea agreement. Trial counsel informed Rodriguez of his

right to file a direct appeal within thirty days.

       Defendant failed to file a direct appeal. He filed a timely PCRA petition

on September 22, 2015. On September 28, 2017, PCRA counsel filed a

Turner/Finley2 “no-merit” letter. On October 24, 2017, after issuing the

requisite notice of intent to dismiss his petition pursuant to Pa.R.Crim.P. 907,

the PCRA court granted permission for counsel to withdraw and dismissed

Rodriguez’s petition. The instant appeal followed.

       Rodriguez presents the following issues for review:

       I.     Trial counsel was ineffective in coercing the innocent
              Appellant to [plead] guilty rather than face a subsequent life
              sentence.3

       II.    Trial counsel was ineffective in failing to secure an
              interpreter during plea negotiations.

Brief of Appellant, at 7.

       With respect to both issues, Rodriguez’s argument lacks reference to a

single instance where trial counsel either coerced him or failed to communicate

the plea agreement in an understandable fashion. These claims, therefore,


____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

3 Rodriguez is referring to facing a maximum sentence of seventy-two year’s
incarceration as a virtual life sentence, not a life term of incarceration.

                                           -3-
J-S82012-18


are waived. See Commonwealth v. Spotz, 18 A.3d 244, at 323 (finding

waiver for undeveloped claims). The only cognizable issue presented in the

argument section of Rodriguez’s brief is an assertion that “but for the

ineffectiveness of his trial counsel, [Rodriguez] would not have entered the

negotiated plea and would have proceeded to trial.” Id.

       “A defendant is permitted to withdraw his guilty plea under the PCRA if

ineffective assistance of counsel caused the defendant to enter an involuntary

plea of guilty.”4 Commonwealth v. Kersteter, 877 A.2d 466, at 468 (Pa.

Super. 2005) (citation omitted).           However, “[i]t is well-established that

counsel is presumed effective, and to rebut that presumption, the PCRA

petitioner must demonstrate that counsel’s performance was deficient and

that such deficiency prejudiced him.” Commonwealth v. Koehler, 36 A.3d

121, 132 (Pa. 2012) (citation omitted).




____________________________________________


4 Ineffectiveness, in connection with entering a guilty plea, serves as a basis
for relief only where:

       the ineffectiveness caused the defendant to enter an involuntary
       or unknowing plea. Where the defendant enters his plea on the
       advice of counsel, the voluntariness of the plea depends on
       whether counsel’s advice was within the range of competence
       demanded of attorneys in criminal cases. Thus, to establish
       prejudice, the defendant must show that there is a reasonable
       probability that, but for counsel's errors, he would not have
       pleaded guilty and would have insisted on going to trial.

Commonwealth v. Pier, 182 A.3d 476, 479 (Pa. Super. 2018) (footnote and
internal citations omitted).

                                           -4-
J-S82012-18


          In attempting to rebut the presumption of effectiveness, an appellant

must offer more than mere conclusory allegations to establish entitlement to

relief.     Commonwealth v. Cousar, 154 A.3d 287, 299 (Pa. 2017).

Moreover, “Pennsylvania law presumes a defendant who entered a guilty plea

was aware of what he was doing, and the defendant bears the burden of

proving otherwise.” Commonwealth v. Kpou, 153 A.3d 1020, 1024 (Pa.

Super. 2016) (citation omitted). “A person who elects to plead guilty is bound

by the statements he makes in open court while under oath and he may not

later assert grounds for withdrawing the plea which contradict the statements

he made at his plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517,

523 (Pa. Super. 2003) (citation omitted).

          The record reveals the oral guilty plea colloquy was communicated to

Rodriguez through an interpreter who was sworn to accurately translate

English into Spanish and vice versa. N.T. Guilty Plea, 3/2/15, at 2. Rodriguez

agreed that all of his rights had been explained to him with the assistance of

the interpreter. Id. at 5. Rodriguez further clarified that he reviewed all the

rights and responsibilities set forth in his written colloquy form—a document

which informs defendants, inter alia, of the right to a jury trial and the

presumption of innocence. N.T. Guilty Plea, 3/2/15, at 3; Written Guilty Plea

Colloquy, at 1–2.      Rodriguez affirmed he was satisfied with his attorney’s

representation, he understood the charges to which he was pleading guilty

and the maximum sentences associated with those charges, and he voluntarily


                                       -5-
J-S82012-18


pleaded guilty in exchange for the agreed-upon penalty of twelve-and-a-half

to thirty years’ incarceration. N.T. Guilty Plea, 3/2/15, at 2–4. Rodriguez

endorsed the Commonwealth’s factual basis underpinning his charges, and

asserted he was pleading guilty because he was, in fact, guilty. Id. at 6–11.

      Upon review, we find Rodriguez’s plea colloquy confirms he was

furnished with the services of a translator, through whom Rodriguez

communicated his satisfaction with the services of counsel, the veracity of the

facts underpinning his conviction, and his understanding of benefits inured

and rights foregone. See Commonwealth v. Turetsky, 925 A.2d 876, 881

(Pa. Super. 2007) (“[a] person who elects to plead guilty is bound by the

statements he makes in open court while under oath and he may not later

assert grounds for withdrawing the plea which contradict the statements he

made at his plea colloquy.”) (citations omitted). As Rodriguez offers nothing

to contradict the statements he made during his plea colloquy—statements

which directly undermine the unsubstantiated assertion that, but for counsel's

errors, Rodriguez would not have pleaded guilty—he is due no relief. Cousar,

supra at 299.

      Order affirmed.




                                     -6-
J-S82012-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/19




                          -7-